     Case 2:20-cv-02211-JAD-EJY Document 1 Filed 12/08/20 Page 1 of 10



 1   Robert M. Tzall
     Nevada State Bar No. 13412
 2   The Law Offices of Robert M. Tzall
 3   2551 N. Green Valley Parkway
     Building C, Suite 303
 4   Henderson, NV 89014
     Tel: 702-666-0233
 5   robert@tzalllegal.com
 6

 7
                              IN THE UNITED STATES DISTRICT COURT
 8                                 FOR THE DISTRICT OF NEVADA

 9
     Thomas Bodovinac, Individually and on           )   Docket No.
10
     Behalf of All Others Similarly Situated         )
11                                                   )
                     Plaintiff,                      )   CLASS ACTION COMPLAINT for
12                                                   )   violations of the Fair Debt Collection
             vs.                                     )   Practices Act, 15 U.S.C. § 1692 et seq.
                                                     )
13                                                   )   DEMAND FOR JURY TRIAL
     McCarthy, Burgess & Wolff, Inc., Crown          )
14                                                   )
     Asset Management, LLC
                                                     )
15   and John Does 1-25                              )
16                 Defendant(s).
17

18
            Plaintiff Thomas Bodovinac (hereinafter, “Plaintiff”), a Nevada resident, brings this Class
19

20   Action Complaint by and through his attorney, The Law Offices of Robert M. Tzall against

21   Defendant McCarthy, Burgess & Wolff (hereinafter “Defendant MB& W”) and Defendant

22   Crown Asset Management, LLC (hereinafter “Defendant CAM”) individually and on behalf of a
23   class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,
24
     based upon information and belief of Plaintiff’s counsel, except for allegations specifically
25
     pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.
26
27

28
     Case 2:20-cv-02211-JAD-EJY Document 1 Filed 12/08/20 Page 2 of 10



 1

 2                       INTRODUCTION/PRELIMINARY STATEMENT
 3
          1.      Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977
 4
       in response to the “abundant evidence of the use of abusive, deceptive, and unfair debt
 5
       collection practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was
 6

 7     concerned that “abusive debt collection practices contribute to the number of personal

 8     bankruptcies, to material instability, to the loss of jobs, and to invasions of individual

 9     privacy.” Id. Congress concluded that “existing laws…[we]re inadequate to protect
10
       consumers,” and that “‘the effective collection of debts’ does not require ‘misrepresentation
11
       or other abusive debt collection practices.’” 15 U.S.C. §§ 1692(b) & (c).
12
          2.      Congress explained that the purpose of the Act was not only to eliminate abusive
13
       debt collection practices, but also to “insure that those debt collectors who refrain from using
14

15     abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

16     determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),
17     Congress gave consumers a private cause of action against debt collectors who fail to comply
18
       with the Act. Id. § 1692k.
19
                                     JURISDICTION AND VENUE
20
          3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et.
21

22     seq. and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in

23     this action pursuant to 28 U.S.C. § 1367(a).

24        4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this
25     is where the Plaintiff resides as well as where a substantial part of the events or omissions
26
       giving rise to this claim occurred.
27

28
                                                    -2-
     Case 2:20-cv-02211-JAD-EJY Document 1 Filed 12/08/20 Page 3 of 10



 1                                   NATURE OF THE ACTION
 2        5.      Plaintiff brings this class action on behalf of a class of Nevada consumers under
 3
       §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt
 4
       Collections Practices Act (“FDCPA”), and
 5
          6.      Plaintiff is seeking damages and declaratory relief.
 6

 7

 8                                              PARTIES

 9        7.      Plaintiff is a resident of the State of Nevada, County of Clark, with an address of
10
       7906 Red Rock Ridge Ave, Las Vegas, NV 89179.
11
          8.      Defendant McCarthy, Burgess & Wolff, Inc. is a "debt collector" as the phrase is
12
       defined in 15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 26000 Cannon
13
       Rd. Cleveland, Ohio 44146.
14

15        9.      Upon information and belief, Defendant McCarthy, Burgess & Wolff, Inc. is a

16     company that uses the mail, telephone, and facsimile and regularly engages in business the
17     principal purpose of which is to attempt to collect debts alleged to be due another.
18
          10.     Defendant CAM, Inc. is a "debt collector" as the phrase is defined in 15 U.S.C.
19
       § 1692(a)(6) and used in the FDCPA with an address at 3100 Breckinridge Blvd, Ste 725,
20
       Duluth, GA 30096-7605.
21

22        11.     Upon information and belief, Defendant CAM. is a company that uses the mail,

23     telephone, and facsimile and regularly engages in business the principal purpose of which is

24     to attempt to collect debts alleged to be due another.
25        12.     John Does l-25, are fictitious names of individuals and businesses alleged for the
26
       purpose of substituting names of Defendants whose identities will be disclosed in discovery
27
       and should be made parties to this action.
28
                                                    -3-
     Case 2:20-cv-02211-JAD-EJY Document 1 Filed 12/08/20 Page 4 of 10



 1                                          CLASS ALLEGATIONS
 2        13.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.
 3
       P. 23(a) and 23(b)(3).
 4
          14.      The Class consists of:
 5
                a. all individuals with addresses in the State of Nevada;
 6

 7              b. to whom Defendant MB&W sent an initial collection letter attempting to collect a

 8                 consumer debt;

 9              c. that imposed unauthorized fees and did not provide any explanation for
10
                   unauthorized fees;
11
                d. which letter was sent on or after a date one (1) year prior to the filing of this action
12
                   and on or before a date twenty-one (2l) days after the filing of this action.
13
          15.      The identities of all class members are readily ascertainable from the records of
14

15     Defendants and those companies and entities on whose behalf they attempt to collect and/or

16     have purchased debts.
17        16.      Excluded from the Plaintiff Class are the Defendants and all officer, members,
18
       partners, managers, directors and employees of the Defendants and their respective immediate
19
       families, and legal counsel for all parties to this action, and all members of their immediate
20
       families.
21

22        17.      There are questions of law and fact common to the Plaintiff Class, which common

23     issues predominate over any issues involving only individual class members. The principal

24     issue is whether the Defendants' written communications to consumers, in the forms attached
25     as Exhibit A, violate 15 U.S.C. §§ 1692e and 1692f.
26
          18.      The Plaintiff’s claims are typical of the class members, as all are based upon the
27
       same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of
28
                                                     -4-
     Case 2:20-cv-02211-JAD-EJY Document 1 Filed 12/08/20 Page 5 of 10



 1     the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with
 2     experience in handling consumer lawsuits, complex legal issues, and class actions, and neither
 3
       the Plaintiff nor his attorneys have any interests, which might cause them not to vigorously
 4
       pursue this action.
 5
          19.     This action has been brought, and may properly be maintained, as a class action
 6

 7     pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

 8     a well-defined community interest in the litigation:

 9                a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,
10
                      that the Plaintiff Class defined above is so numerous that joinder of all
11
                      members would be impractical.
12
                  b. Common Questions Predominate: Common questions of law and fact exist
13
                      as to all members of the Plaintiff Class and those questions predominance over
14

15                    any questions or issues involving only individual class members. The principal

16                    issue is whether the Defendants' written communications to consumers, in the
17                    forms attached as Exhibit A violate 15 U.S.C. § 1692e and 1692f.
18
                  c. Typicality: The Plaintiff’s claims are typical of the claims of the class
19
                      members. The Plaintiff and all members of the Plaintiff Class have claims
20
                      arising out of the Defendants' common uniform course of conduct complained
21

22                    of herein.

23                d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

24                    class members insofar as Plaintiff has no interests that are adverse to the absent
25                    class members. The Plaintiff is committed to vigorously litigating this matter.
26
                      Plaintiff has also retained counsel experienced in handling consumer lawsuits,
27
                      complex legal issues, and class actions. Neither the Plaintiff nor his counsel
28
                                                   -5-
     Case 2:20-cv-02211-JAD-EJY Document 1 Filed 12/08/20 Page 6 of 10



 1                    have any interests which might cause them not to vigorously pursue the instant
 2                    class action lawsuit.
 3
                  e. Superiority: A class action is superior to the other available means for the fair
 4
                      and efficient adjudication of this controversy because individual joinder of all
 5
                      members would be impracticable. Class action treatment will permit a large
 6

 7                    number of similarly situated persons to prosecute their common claims in a

 8                    single forum efficiently and without unnecessary duplication of effort and

 9                    expense that individual actions would engender.
10
          20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure
11
       is also appropriate in that the questions of law and fact common to members of the Plaintiff
12
       Class predominate over any questions affecting an individual member, and a class action is
13
       superior to other available methods for the fair and efficient adjudication of the controversy.
14

15        21.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

16     the time of class certification motion, seek to certify a class(es) only as to particular issues
17     pursuant to Fed. R. Civ. P. 23(c)(4).
18

19                                       FACTUAL ALLEGATIONS

20        22.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs
21     numbered above herein with the same force and effect as if the same were set forth at length
22
       herein.
23
          23.     Some time prior to September 22, 2020, an obligation was allegedly incurred to
24
       creditor Comenity Bank - Pier 1 Imports
25

26        24.     The Comenity Bank - Pier 1 Imports obligation arose out of transactions incurred

27     primarily for personal, family or household purposes.

28
                                                   -6-
     Case 2:20-cv-02211-JAD-EJY Document 1 Filed 12/08/20 Page 7 of 10



 1        25.     The alleged Comenity Bank - Pier 1 Imports obligation is a "debt" as defined by
 2     15 U.S.C.§ 1692a(5).
 3
          26.     Comenity Bank - Pier 1 Imports is a "creditor" as defined by 15 U.S.C.§ 1692a(4).
 4
          27.     Comenity Bank - Pier 1 Imports debt purportedly sold the alleged debt to
 5
       Defendant CAM who contracted with the Defendant MB&W to collect the alleged debt.
 6

 7

 8                              Violation – September 22, 2020 Collection Letter

 9        28.     On or about September 22, 2020, Defendant MB&W sent the Plaintiff a collection
10
       letter (the “Letter”) regarding the alleged debt owed to Comenity Bank - Pier 1 Imports See a
11
       true and correct copy of the Letter attached at Exhibit A.
12
          29.     The letter states a current balance of $591.39.
13
          30.     The letter further states: “Dependent on your location and/or the original creditor,
14

15     be advised that a service fee can be charged on payments over the phone and credit card

16     transactions.”
17        31.     Plaintiff did not agree to such a collection charge.
18
          32.     The addition of this collection fee by Defendant which was not authorized by the
19
       agreement creating the debt or permitted by law, was an attempt to collect an amount not
20
       owed by Plaintiff.
21

22        33.     Defendant misled and deceived Plaintiff into the belief that he falsely owed an

23     additional service fee, when this charge is a violation of the FDCPA.

24        34.     Plaintiff incurred an informational injury as Defendant provided him with false
25     information as to the amount he actually owed on the alleged debt.
26
27

28
                                                   -7-
     Case 2:20-cv-02211-JAD-EJY Document 1 Filed 12/08/20 Page 8 of 10



 1         35.     Moreover, the letter does not specify any details regarding the service fee and in
 2     what circumstances the fee would be applicable, leaving the Plaintiff uniformed regarding the
 3
       specifics of the fee.
 4
           36.     As a result of Defendants’ deceptive, misleading and unfair debt collection
 5
       practices, Plaintiff has been damaged.
 6

 7
                                  COUNT I
 8   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                    et seq.
 9
           37.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs
10

11     above herein with the same force and effect as if the same were set forth at length herein.

12         38.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

13     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.
14
           39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or
15
       misleading representation or means in connection with the collection of any debt.
16
           40.     Defendant violated §1692e:
17

18
                   f. As the Letter it is open to more than one reasonable interpretation, at least one
19
                       of which is inaccurate in violation of §1692e(2).
20
                   g. By making a false and misleading representation in violation of §1692e(10).
21

22
           41.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's
23
       conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages,
24
       costs and attorneys’ fees.
25

26
                                      COUNT II
27         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                     §1692f et seq.
28
                                                   -8-
     Case 2:20-cv-02211-JAD-EJY Document 1 Filed 12/08/20 Page 9 of 10



 1          42.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs
 2      above herein with the same force and effect as if the same were set forth at length herein.
 3
            43.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff
 4
        violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.
 5
            44.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or
 6

 7      unconscionable means in connection with the collection of any debt.

 8          45.     Defendant violated this section by

 9
                    a.      unfairly advising Plaintiff that he owed Defendant more money than the
10
            amount of his debt; and
11

12                  b.      attempting to collect an amount not expressly authorized by the underlying

13          agreement creating the debt or permitted by law in violation of § 1692f(1).

14          46.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's
15
        conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages,
16
        costs and attorneys’ fees.
17

18

19

20                                   DEMAND FOR TRIAL BY JURY

21
            47.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
22

23      requests a trial by jury on all issues so triable.

24

25                                   PRAYER FOR RELIEF
26   WHEREFORE, Plaintiff Thomas Bodovinac, individually and on behalf of all others similarly
27
     situated, demands judgment from Defendant MB & W and Defendant CAM, as follows:
28
                                                       -9-
     Case 2:20-cv-02211-JAD-EJY Document 1 Filed 12/08/20 Page 10 of 10



 1         1.       Declaring that this action is properly maintainable as a Class Action and certifying
 2      Plaintiff as Class representative, and Robert Tzall, Esq. as Class Counsel;
 3
           2.       Awarding Plaintiff and the Class statutory damages;
 4
           3.       Awarding Plaintiff and the Class actual damages;
 5
           4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and
 6

 7      expenses;

 8         5.       Awarding pre-judgment interest and post-judgment interest; and

 9         6.       Awarding Plaintiff and the Class such other and further relief as this Court may
10
        deem just and proper.
11

12         Dated: December 8, 2020

13
                                                                   /s/Robert M. Tzall
14
                                                            Robert M. Tzall
15                                                          The Law Offices of Robert M. Tzall
                                                            Attorneys for Plaintiff
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   - 10 -
